723 N.W.2d 827 (2006)
LAURENCE G. WOLF CAPITAL MANAGEMENT TRUST and Laurence G. Wolf, as trustee and individually, Plaintiffs-Appellees,
v.
CITY OF FERNDALE, Marsha Scheer, Robert G. Porter, and Thomas W. Barwin, Defendants-Appellants.
Docket No. 130748. COA No. 262721.
Supreme Court of Michigan.
November 29, 2006.
On November 13, 2006, the Court heard oral argument on the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.